Title: To George Washington from William Pearce, 30 August 1793
From: Pearce, William
To: Washington, George



Sir
Kent County Maryland Augt 30th 1793.

I received your agreeable Letter dated Augt 26th in whh you offer me one hundred Guineas, ⅌ Annum, to Superintend your Mount Vernon Estate, providid all matters can be adjusted to the mutual convenience, & Satisfaction, of each of us. on those terms I will accept the Superintendency of Mount Vernon—and am well pleased at your proposition of meeting you at the place, which I will do, at the time appointed by you, should my Health permit.
I return you my sincere Thanks for your Information respecting the Stages—and am Sir yr most obt & hume Servt

William Pearce.

